
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1697
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Heinrich
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the New Mexico Air National Guard
		  and recognizing the invaluable service of the 150th Fighter
		  Wing.
	
	
		Whereas the mission of the New Mexico Air National Guard
			 is to provide unsurpassed aerospace combat capability and combat support forces
			 to meet any contingency in the world;
		Whereas the New Mexico Air National Guard was federally
			 recognized on July 7, 1947, as the 188th Fighter-Bomber Squadron;
		Whereas the mission of the 188th Fighter-Bomber Squadron
			 was changed from fighter-bomber to fighter-interceptor on February 12, 1951,
			 and the squadron was redesignated as the 188th Fighter-Interceptor Squadron on
			 July 1, 1955;
		Whereas on February 1, 1951, the pilots of the 188th
			 Fighter-Interceptor Squadron were called to active duty for the Korean
			 War;
		Whereas First Lieutenants Robert Lucas and Joseph Murray,
			 Guardsmen of the 188th Fighter-Interceptor Squadron, were killed while flying
			 close-air-support missions during the Korean War;
		Whereas Captain Francis Williams and First Lieutenant
			 Robert Sands, Guardsmen of the 188th Fighter-Interceptor Squadron were each
			 credited with three air-to-air kills against the Soviet Mikoyan-Gurevich 15
			 (MiG–15) fighters during the Korean War;
		Whereas the 188th Fighter-Interceptor Squadron adopted the
			 nickname Enchilada Air Force during the Korean War and used the
			 flying call-sign Enchiladas in honor of the large enchilada
			 dinners they would prepare for their associates;
		Whereas on July 1, 1960, the 188th Fighter-Interceptor
			 Squadron was redesignated and federally recognized as the 150th Tactical
			 Fighter Group;
		Whereas on January 26, 1968, the 150th Tactical Fighter
			 Group was called to active duty as a result of the U.S.S. Pueblo Crisis and
			 remained active for the Vietnam War, flying over 6,000 combat flights in the
			 F–100 Super Sabre;
		Whereas 150th Tactical Fighter Group Guardsman Captain
			 Michael Adams was killed-in-action and Guardsmen Major Bobby Neeld and First
			 Lieutenant Mitchell Lane were reported missing-in-action during the Vietnam
			 War;
		Whereas the 150th Tactical Fighter Group changed its
			 nickname and call sign to Tacos during the Vietnam War in order
			 to give air traffic controllers a name that was easier to pronounce;
		Whereas on December 3, 1990, members of the 150th Tactical
			 Fighter Group’s Security Forces Squadron were called to active duty in support
			 of Operation Desert Storm;
		Whereas on October 16, 1995, the 150th Tactical Fighter
			 Group was redesignated and federally recognized as the 150th Fighter
			 Wing;
		Whereas on April 12, 1997, the 150th Fighter Wing was
			 called to active duty in support of Operation Southern Watch and deployed to
			 Kuwait;
		Whereas on January 13, 2001, the 150th Fighter Wing was
			 called to active duty in support of Operation Northern Watch and deployed to
			 Turkey;
		Whereas the 150th Fighter Wing flew Combat Air Patrols in
			 response to the terrorist attacks on September 11, 2001;
		Whereas in 2004, the 150th Fighter Wing helped fly the
			 first F–16C’s into Balad Air Base, Iraq to establish fighter operations in
			 support of Operation Iraqi Freedom;
		Whereas in 2007, the 150th Fighter Wing maintained a 100
			 percent hit rate with no duds, fratricide, or collateral damage during its
			 second deployment in support of Operation Iraqi Freedom;
		Whereas since September 11, 2001, the 150th Fighter Wing
			 has supported national security objectives during numerous Air Expeditionary
			 Force and Expeditionary Combat Support deployments to Iraq, Afghanistan, Qatar,
			 Saudi Arabia, United Arab Emirates, Columbia, Oman, and Kuwait;
		Whereas the New Mexico Air National Guard received
			 numerous accolades for superior performance, including the Spaatz Trophy in
			 1956, Presidential Unit Citation in 1968, Republic of Vietnam Gallantry Cross
			 with Palm in 1968 and 1969, Air Force Outstanding Unit Award with Valor in
			 1969, Air Force Outstanding Unit Awards in 1977, 1989 and 1996, the Winston P.
			 Wilson Trophy in 1980, the top A–7 Team at Gunsmoke in 1989 and 1991, the
			 Distinguished Flying Unit Award in 1991, and Outstanding Air National Guard
			 Unit in 1991;
		Whereas the New Mexico Air National Guard flew numerous
			 aircraft throughout its history, including the A–26 Invader, F–51 Mustang, P–51
			 Mustang, T–6 Texan, F–80 Shooting Star, F–100 Super Sabre, A–7D Corsair II, and
			 F–16C Fighting Falcon; and
		Whereas the 150th Fighter Wing will continue serving New
			 Mexico and the United States by associating with the 58th Special Operations
			 Wing in a Total Force Integration initiative training combat aviators in the
			 HC–130P/N Combat King, MC–130P Combat Shadow, UH–1N Huey, and HH–60G Pave Hawk:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the members of the New Mexico Air
			 National Guard who have made the ultimate sacrifice in defense of the United
			 States;
			(2)recognizes the association between the
			 150th Fighter Wing and the 58th Special Operations Wing, which will help
			 prepare mission-ready personnel in direct support of Air Expeditionary Forces
			 worldwide;
			(3)commends the Air Force Chief of Staff,
			 General Norton Schwartz, and the New Mexico National Guard commander, Major
			 General Kenny C. Montoya, as their interaction and coordination were
			 instrumental in establishing the association between the 150th Fighter Wing and
			 the 58th Special Operations Wing;
			(4)commends the 150th Fighter Wing commander,
			 Colonel Frederik Garvin Hartwig, and the members of the 150th
			 Fighter Wing for their tremendous service to New Mexico and the United States;
			 and
			(5)honors the New
			 Mexico Air National Guard for providing over 63 years of exemplary service and
			 continuing their protection of New Mexico and the United States.
			
